Citation Nr: 0815192	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  05-04 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1969 until 
August 1972.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 2003 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that following the July 2003 rating decision, 
the veteran provided additional information regarding his 
claim, which the RO interpreted as an attempt to reopen his 
claim and readjudicated the claim on a new and material 
evidence basis in an August 2003 rating decision.  The 
veteran subsequently filed a Notice of Disagreement (NOD) in 
April 2004, within one year of both decisions.  The Board 
notes that, based on the evidence associated with the claims 
file, the veteran did not intend to reopen the claim, but 
rather intended to continue the previous claim.  The Board 
thus construes the April 2004 NOD to refer to the original 
claim, denied in the July 2003 rating decision; an appeal of 
that decision is thus currently before the Board.  


FINDING OF FACT

The veteran's hypertension was not incurred in or aggravated 
by active military service or as secondary to his service-
connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hypertension, including as secondary to service-connected 
diabetes mellitus, have not been met. 38 U.S.C.A. §§ 1110, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.309, 3.310 (2007).






								[Continued on next 
page]

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  
	
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice 


provided addressing the rating criteria and effective date 
provisions was not provided until March 2006, after the 
initial adjudication of the claim, such error was harmless 
given that the claim was readjudicated.  

Here, a notice letter was sent to the veteran in March 2003, 
prior to the initial decision by the AOJ.  However, the VCAA 
duty to notify was not been satisfied with respect to the 
following notice element: what is necessary to substantiate 
the claim.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the Court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran had actual knowledge of what was necessary 


to substantiate his claim.  In his VA form 9, dated in 
December 2004, the veteran noted that he was claiming service 
connection for hypertension, secondary to his service-
connected diabetes, type II, and that service connection is 
supported by satisfactory evidence of service incurrence or 
aggravation.  Furthermore, in his April 2008 Written Brief 
Presentation, the veteran's representative noted that the May 
2004 VA examination finding that the veteran's hypertension 
was not likely to be caused by his diabetes did not support 
the veteran's claim, and is indicative of actual knowledge 
that service connection on a secondary basis requires that 
the claimed disorder be caused by a service-connected 
disorder.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted private medical 
records and statements.  The appellant was afforded a VA 
medical examination in May 2004.  

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as cardiovascular-renal disease, including hypertension, 
when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  That 
an injury or event occurred in service alone is not enough.  
There must be chronic disability resulting from that injury 
or event.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection can 
also be found for any disease diagnosed after discharge, if 
all the evidence establishes it was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection can also be granted when a disability is 
the proximate result of or due to a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additionally, the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused by or 
aggravated by a service connected disability.  Id.

Merits of the Claim

The veteran essentially contends that he has hypertension due 
to his service-connected diabetes mellitus.  

The veteran's service medical records do not indicate that 
the veteran was diagnosed with or was treated for 
hypertension during service.  The medical evidence of record 
indicates that he did not have hypertension for many years 
following service.  

VA outpatient treatment records generally indicate that the 
veteran has been diagnosed with and receives treatment for 
diabetes mellitus and hypertension, which is not well 
controlled.  They do not provide any evidence as to the 
etiology of his hypertension.

An August 2003 letter from the veteran's private physician, 
Dr. P.F.O.L., reported that the veteran has received 
treatment from him since November 2001.  The letter noted 
various dates and types of treatment for hyperlipidemia, 
arterial hypertension, and diabetes mellitus, type II, as 
well as medications prescribed to the veteran.  

A VA examination was provided to the veteran in May 2004, 
which included a review of the claims file and a VA chart.  
The examiner noted that the veteran was service-connected for 
diabetes mellitus, type II and that his only complication was 
the development of some small vessel disease, with some 
peripheral neuropathic changes in the upper and lower 
extremities.  The examiner opined that with the veteran's 
lack of any diabetic nephropathy and his being obese, his 
hypertension "is unlikely caused by diabetes."  The 
examiner thus rationalized that the veteran's hypertension 
was not likely to be caused by his diabetes, based on his 
examination of the veteran and after his review of the claims 
file.  It was noted that the veteran last worked a few years 
previously doing air conditioning work, but had to stop due 
to pain and discomfort in his feet, of a neuropathic and 
arthritic nature.  He was unable to stay on his feet for any 
prolonged period of time.  The veteran's blood pressure was 
elevated and he was instructed to track his readings for his 
primary care provider.

Although the evidence clearly indicates that the veteran 
presently has hypertension, with a history of treatment, the 
evidence does not indicate that his hypertension was 


caused by his service or his service-connected diabetes 
mellitus.  Furthermore, the May 2004 VA examiner noted that 
in regards to his hypertension, it was unlikely to be caused 
by diabetes.  The only complication associated with the 
veteran's diabetes, found by the examiner, was the 
development of some small vessel disease, with some 
peripheral neuropathic changes in the upper and lower 
extremities.  

The only other evidence provided as to the veteran's claim is 
his belief that his hypertension developed due to his 
service-connected diabetes mellitus.  Although the veteran 
can provide testimony as to his own experiences and 
observations, the factual question of if the veteran's 
disorder can be attributed to his in-service experiences or 
as secondary to his diabetes mellitus is a medical question, 
requiring a medical expert.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  38 C.F.R. § 3.159.  The veteran does 
not have the requisite special medical knowledge necessary 
for such opinion evidence.  

Although the veteran is diagnosed with hypertension, there is 
no persuasive or credible medical or lay evidence showing 
that he had hypertension in service or within one year 
following service, as well as no medical nexus evidence to 
support a connection between service and his currently 
diagnosed hypertension.  Furthermore, there is no probative 
medical or credible lay evidence to show that his 
hypertension was caused or aggravated by his service-
connected diabetes mellitus.  Although the recognition of 
hypertension as a result of diabetes mellitus is possible 
(See www.merck.com/mmpe/sec12/ch158/), no medical evidence is 
of record to controvert the May 2004 examiner's negative 
opinion or to support the veteran's claim.

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1991). The veteran's claim for service 
connection for hypertension, including as secondary to his 
service-connected diabetes mellitus, is denied. 


								[Continued on next 
page]
ORDER

Service connection for hypertension, including as secondary 
to service-connected diabetes mellitus, is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


